UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 3, 2010 NUMOBILE, INC. (Exact name of registrant as specified in its charter) Nevada 000-30949 61-1342734 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 2520 South Third Street #206 Louisville, KY 40208 (Address of principal executive offices) (zip code) (502) 636-2807 (Registrant's telephone number, including area code) Copies to: Andrea Cataneo, Esq. Jeff Cahlon, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 (Former name and address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.03 Material Modification to Rights of Security Holders. See Item 5.03. Item 5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On August 3, 2010, NuMobile, Inc. (the “Company”) filed amendments (the “Amendments”) to the Company’s certificates of designation of its Series D and Series E Preferred Stock, respectively. Pursuant to the Amendments, the number of shares of common stock issuable upon conversion of one share of Series D or Series E Preferred Stock, respectively, will be determined by dividing the stated value of $100 by the conversion price of $0.002 (subject to adjustment in the event of stock splits, combinations and stock dividends). Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description Amendment to Certificate of Designation of Series D Preferred Stock Amendment to Certificate of Designation of Series E Preferred Stock 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NUMOBILE, INC. Dated: August 6, 2010 By: /s/James Tilton Name: James Tilton Title: Chief Executive Officer 3
